DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8-13-2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The claims filed on 8-13-2021 have been fully considered and are addressed in the instant Office Action. 
Claims 1-20 are pending and rejected as explained in the instant Office Action below. 

Response to Arguments
Applicant's arguments filed 8-13-2021 have been fully considered but they are not persuasive. In particular, the Applicant’s arguments appear to be primarily directed towards the prior art Jabour, wherein the wherein the prior art Jabour has been withdrawn. 
The rejections in the instant Office Action have been updated based on the Examiner’s updated search and a new combination of prior art has been rendered. Please see the official reasoning in the instant Office Action below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Djuric (US Publication No. 2018/0137593) in view of Cao (US Publication No. 2019/0184959).
Regarding claims 1 and 10, Djuric teaches A method (see at least para.[0004-0087], Djuric teaches a method to perform a valet operation), and  a system (see at least para.[0004-0087], Djuric teaches an apparatus to perform a valet operation) one or more sensors (see at least para.[0024], Djuric teaches sensors); 
at least one communication interface configured to communicate via at least one network (see at least para.[0012], [0022], and [0023], Djuric teaches the system has network based communication); 
an approval apparatus (see at least para.[0047] and [0077], Djuric teaches a requestor accepting or rejecting a candidate route on a computing device 170); 
a vehicle apparatus (see at least para.[0026-0027], Djuric teaches a vehicle apparatus, such as an on-board vehicle computing system of the vehicle, such as a self-driving vehicle (SDV)); 
a server connectively coupled with the vehicle apparatus (see at least para.[0022] and [0023], [0081] and [0083], Djuric teaches using a server connected to a vehicle apparatus), wherein the server comprises at least one processor (see at least para.[0023], Djuric teaches a processor), 
at least one non-transitory memory storing computer program code (see at least para.[0020], Djuric teaches computer code. Also, see at least para.[0023] and [0086], Djuric teaches computer readable mediums), 
at least one communications interface configured to communicate via at least one network (see at least para.[0012], Djuric teaches the system has network based communication), 
and one or more sensors (see at least para.[0024], Djuric teaches sensors), 
the apparatus being onboard a vehicle (see at least para.[0026-0027], Djuric teaches that the rider device 170 and 180 can perform the steps of the transport facilitation system 100, wherein an vehicle on-board computing system of the vehicle encompasses an apparatus on-board the vehicle, such as a self-driving vehicle (SDV)),
 the computer program code configured to, when executed by the at least one processor, cause the apparatus to at least perform the steps of:
 identifying a human operator-free trip trigger by a vehicle apparatus onboard a vehicle, the vehicle located at an origin location (see at least para.[0031-0034], Djuric teaches identifying a request for an self-driving vehicle (SDV)); 
responsive to identifying the human operator-free trip trigger, identifying a candidate destination location for a human operator-free trip (see at least para.[0035], Djuric teaches determining the pick-up location of the requestor); 
generating a candidate route from the origin location to the candidate destination location (see at least para.[0047] and [0077], Djuric teaches a requestor accepting or rejecting a candidate route, which anticipates generating at least one candidate route); 
providing, by the vehicle apparatus, a trip request comprising the candidate route to an approval apparatus, based on identifying the human operator-free trip trigger (see at least para.[0047] and [0077], Djuric teaches a requestor accepting or rejecting a candidate route on a computing device 170, which  anticipates a corresponding “approval apparatus” in order for the requestor to approve of the candidate route); 
receiving, by the vehicle apparatus, a message from the approval apparatus (see at least para.[0035], Djuric teaches sending a transport invitation in order to make the SDV to drive to the requestor’s location); 
and responsive to determining that the message comprises an approval of the candidate route, controlling, by the vehicle apparatus, one or more systems of the vehicle to cause the vehicle to traverse the candidate route from the origin location to the candidate destination location (see at least para.[0035], Djuric teaches sending a transport invitation in order to make the SDV to drive to the requestor’s location. Also, see at least para.[0047] and [0077], Djuric teaches a requestor accepting or rejecting a candidate route).
Djuric does not expressly indicate wherein the human operator-free trip trigger indicates zero passengers inside the vehicle. 
However, Cao teaches the human operator-free trip trigger indicates zero passengers inside the vehicle (see at least para.[0033], Cao teaches summoning an empty autonomous vehicle to drive to a pick-up location, which anticipates that the summons “indicates zero passengers inside the vehicle”). 
Therefore it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Djuric with the teachings of Cao to have a human operator-free trip trigger 

Regarding claims 9 and 18, Djuric teaches the candidate destination location is one of a passenger pick-up location (see at least para.[0035], Djuric teaches sending a transport invitation in order to make the SDV to drive to the requestor’s pick-up location).

Claims 2, 4, 5, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Djuric (US Publication No. 2018/0137593) in view of Cao (US Publication No. 2019/0184959), as applied to claims 1 and 10 above, and further in view of Kantarjiev (US Publication No. 2014/0129142).
Regarding claims 2 and 11, Djuric teaches responsive to determining that the message comprises a rejection of the candidate route (see at least para.[0047], Djuric teaches that a requestor can reject a candidate route). 
Djuric does not expressly indicate determining a revised candidate route and providing a revised trip request to the approval apparatus. However, see at least para.[0047], Djuric teaches that a requestor can reject a candidate route. Also, Djuric teaches that other routes such as temporally  or spatially optimized routes can be determined, which at least renders obvious a situation where a requestor rejects a first candidate route and the system asks the requestor’s approval for a temporally or spatially optimized route when a first candidate route has been rejected. 
Furthermore, Kantarjiev teaches responsive to determining that the message comprises a rejection of the candidate route, determining a revised candidate route and providing a revised trip request to the approval apparatus (see at least para.[0054-0055] of Kantarjiev). 


Regarding claims 4 and 13, Djuric does not expressly indicate the message comprises one or more route suggestions and the revised candidate route is determined at least in part based on at least one of the one or more route suggestions.
However, Kantarjiev teaches the message comprises one or more route suggestions and the revised candidate route is determined at least in part based on at least one of the one or more route suggestions (see at least para.[0055-0055], Kantarjiev teaches determine candidate routes based on travel attributes, which corresponds to the recited “route suggestions”).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Djuric in view of Cao with the teachings of Kantarjiev to perform the steps recited above in order to facilitate a users travel to a destination location with respect to time management, as recognized by Kantarjiev in at least para.[0003].

Regarding claims 5 and 14, Djuric teaches wherein (a) the vehicle apparatus does not begin the human operator-free trip until the vehicle apparatus determines that a message indicating approval of a candidate route is received (see at least para.[0047] and [0077], Djuric teaches a requestor accepting or rejecting a candidate route)
and (b) the vehicle apparatus controls the vehicle to take the human operator-free trip along the approved candidate route (see at least para.[0035], Djuric teaches sending a transport invitation in order to make the SDV to drive to the requestor’s location. Also, see at least para.[0047] and [0077], Djuric teaches a requestor accepting or rejecting a candidate route, which anticipates generating at least one candidate route).
Djuric does not expressly indicate a revised candidate route. However, see at least para.[0047], Djuric teaches that a requestor can reject a candidate route. Also, Djuric teaches that other routes such as temporally  or spatially optimized routes can be determined, which at least renders obvious a situation where a requestor rejects a first candidate route and the system asks the requestor’s approval for a temporally or spatially optimized route when a first candidate route has been rejected.
Furthermore, Kantarjiev teaches a revised candidate route (see at least para.[0054-0055] of Kantarjiev).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Djuric in view of Cao with the teachings of Kantarjiev to use a revised candidate route in order to facilitate a user’s travel to a destination location with respect to time management, as recognized by Kantarjiev in at least para.[0003].

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Djuric (US Publication No. 2018/0137593) in view of Cao (US Publication No. 2019/0184959) and Kantarjiev (US Publication No. 2014/0129142), as applied to claims 2 and 11 above, and further in view of Lee (US Publication No. 2018/0173219). 
Regarding claims 3 and 12, Djuric in view of Cao and Kantarjiev does not expressly indicate the revised candidate route is from the origin location to a revised candidate destination location.
a revised candidate route is from the origin location to a revised candidate destination location (see at least para.[0030-0031], Lee teaches a revised candidate destination location). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Djuric in view of Cao and Kantarjiev with the teachings of Lee to use a revised destination location in order to facilitate a user’s travel to a destination location with respect to autonomous vehicle limitations, as recognized by Lee in at least para.[0003-0004].

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Djuric (US Publication No. 2018/0137593) in view of Cao (US Publication No. 2019/0184959) as applied to claims 1 and 10 above, and further in view of Urarov (US Publication No. 2019/0391587).
Regarding claims 6 and 15, Djuric in view of Cao does not expressly indicate modifying the operation of one or more sensors onboard the vehicle wherein the modified operation of the one or more sensors (a) causes one or more first sensors of the one or more sensors to increase the frequency of data capture, (b) changes at least one capture threshold for at least one second sensor of the one or more sensors, or ( c) a combination of causing the one or more first sensors to increase the frequency of data capture and changing at least one capture threshold for at least one second sensor.
However, Urarov teaches modifying the operation of one or more sensors onboard the vehicle wherein the modified operation of the one or more sensors (a) causes one or more first sensors of the one or more sensors to increase the frequency of data capture (see at least para.[0071], Urarov teaches modifying capture rate of sensors. Also, see at least para.[0009-0073], wherein Urarov is directed towards autonomous vehicle operation). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Djuric in view of Cao with the teachings of Urarov to modify the operation of .

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Djuric (US Publication No. 2018/0137593) in view of Cao (US Publication No. 2019/0184959) and Urarov (US Publication No. 2019/0391587), as applied to claims 6 and 15 above, and further in view of Stentz (US Publication No. (2018/0209801). 
Regarding claims 7 and 16, Djuric teaches processing sensor data to perform autonomous vehicle control as seen in para.[0024] of Djuric, which renders obvious saving the data to memory in order to processes the data for autonomous vehicle control. Therefore, Djuric renders obvious the sensor data captured by the one or more sensors is at least one of (a) stored in computer-readable memory onboard the vehicle.
Furthermore, Stentz teaches the sensor data captured by the one or more sensors is at least one of (a) stored in computer-readable memory onboard the vehicle (see at least para.[0081] of Stentz). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Djuric in view of Cao and Urarov with the teachings of Stentz to have the sensor data stored in computer-readable memory onboard the vehicle in order to use the sensor data to perform autonomous vehicle control, as recognized by Stent in at least para.[0081].

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Djuric (US Publication No. 2018/0137593) in view of Cao (US Publication No. 2019/0184959), as applied to claims 1 and 10 above, and further in view of Huai (US Publication No. 2018/0136658)
the vehicle apparatus controls the vehicle in a no human override mode as the vehicle traverses the route from the origin location to the candidate destination.
However, Huai teaches the vehicle apparatus controls the vehicle in a no human override mode as the vehicle traverses the route from the origin location to the candidate destination (see at least para.[0002] and [0058], Huai teaches preventing a human driver from overriding an autonomous driving mode). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Djuric in view of Cao with the teachings of Huai to preventing a human driver from overriding an autonomous driving mode in order to facilitate safe control of an autonomous vehicle while travelling to a destination, as recognized by Huai in at least para.[0058].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Djuric (US Publication No. 2018/0137593) in view of Cao (US Publication No. 2019/0184959), Urarov (US Publication No. 2019/0391587) and Stentz (US Publication No. (US Publication No. 2018/0209801). 
Djuric teaches A method comprising: responsive to identifying, by a vehicle apparatus (see at least para.[0022] and [0026-0027], Djuric teaches that the rider device 170 and 180 can perform the steps of the transport facilitation system 100, wherein an vehicle on-board computing system of the vehicle encompasses an apparatus on-board the vehicle, such as a self-driving vehicle (SDV)), that the vehicle apparatus is going to control a vehicle to take a human operator-free trip from an origin location to a destination location (see at least para.[0031-0034], Djuric teaches identifying a request for an self-driving vehicle (SDV) to pick-up a requestor at a destination location), 
controlling the vehicle, by the vehicle apparatus, along a route from the origin location to the destination and capturing sensor data from the one or more sensors onboard the vehicle in accordance with the modified operation of the one or more sensors (see at least para.[0024], Djuric teaches sensors to perform autonomous vehicle control. Also, see at least para.[0035], Djuric teaches sending a transport invitation in order to make the SDV to drive to the requestor’s location).
Djuric does not expressly indicate modifying the operation of one or more sensors onboard the vehicle; and at least one of storing or providing the captured sensor data, wherein the modified operation of the one or more sensors (a) causes one or more first sensors of the one or more sensors to increase the frequency of data capture, (b) changes at least one capture threshold for at least one second sensor of the one or more sensors, or ( c) a combination of causing the one or more first sensors to increase the frequency of data capture and changing at least one capture threshold for at least one second sensor, 
and wherein the human operator-free trip trigger indicates zero passengers inside the vehicle. 
However, Cao teaches the human operator-free trip trigger indicates zero passengers inside the vehicle (see at least para.[0033], Cao teaches summoning an autonomous vehicle to drive to a pick-up location, which anticipates that the summons “indicates zero passengers inside the vehicle”). 
Therefore it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Djuric with the teachings of Cao to have a human operator-free trip trigger indicate zero passengers inside the vehicle in order to perform energy efficient control of the passenger-free autonomous vehicle on the way to the pick-up location, as recognized by Cao in at least para.[0029].
Djurici in view of Cao does not expressly indicate storing or providing the captured sensor data, responsive to identifying, by a vehicle apparatus, that the vehicle apparatus is going to control a vehicle to take the human operator-free trip, modifying the operation of one or more sensors onboard the vehicle, wherein the modified operation of the one or more sensors (a) causes one or more first sensors of the one or more sensors to increase the frequency of data capture
responsive to identifying, by a vehicle apparatus, that the vehicle apparatus is going to control a vehicle to take the human operator-free trip, modifying the operation of one or more sensors onboard the vehicle, wherein the modified operation of the one or more sensors (a) causes one or more first sensors of the one or more sensors to increase the frequency of data capture (see at least para.[0071], Urarov teaches modifying capture rate of sensors. Also, see at least para.[0009-0073], wherein Urarov is directed towards autonomous vehicle operation).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Djuric in view of Cao with the teachings of Urarov to modify the operation of one or more sensors onboard a vehicle in order to compensate for specific requirements of a vehicle during autonomous control that requires captured sensor data, as recognized by Urarov in at least para.[0001-0015] and [0071].
Djurici in view of Cao and Uvarov does not expressly indicate storing or providing the captured sensor data.
However, Djuric teaches processing sensor data to perform autonomous vehicle control as seen in para.[0024] of Djuric, which renders obvious saving the data to memory in order to processes the data for autonomous vehicle control. Therefore, Djuric renders obvious storing the captured sensor data.
Furthermore, Stentz teaches storing the captured sensor data (see at least para.[0081] of Stentz). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Djuric in view of Cao, Urarov with the teachings of Stentz to have the sensor data stored in computer-readable memory onboard the vehicle in order to use the sensor data to perform autonomous vehicle control, as recognized by Stent in at least para.[0081].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Djuric (US Publication No. 2018/0137593) in view of Cao (US Publication No. 2019/0184959) and Urarov (US Publication No. 2019/0391587) and Stentz (US Publication No. (2018/0209801), as applied to claim 19 above, and further in view of Noto (US Publication No. 2019/0054919). 
Regarding claim 20, Djuric in view of Cao, Urarov and Stentz does not expressly indicate modifying the responsiveness of one or more human interaction systems of the vehicle. 
However, Noto teaches modifying the responsiveness of one or more human interaction systems of the vehicle (see at least para.[0074] of Noto). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Djuric in view of Cao, Urarov and Stentz with the teachings of Noto to modify the responsiveness of one or more human interaction systems of the vehicle in order to prevent a driver from interfering with the autonomous driving mode, as recognized by Noto in at least para.[0074].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377. The examiner can normally be reached 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665